 PABCO PRODUCTS, INC.281sentatives to the labor organization selected by the employees in suchgroups, which the Board, under such circumstances, finds to be a singleunit appropriate for the purposes of collective bargaining. If, onthe other hand, a majority of the employees in voting group (a) votefor the Sheet Metal Workers, they will be taken to have indicatedtheir desire to constitute a separate appropriate unit, and the RegionalDirector conducting the elections is instructed to issue a certificationof representatives to such labor organization for this group, whichthe Board, under such circumstances, finds to be a separate unit ap-propriate for the purposes of collective bargaining.Similarly, if amajority of the employees in either voting group (a) or voting group(b) select a labor organization which is not selected by a majority ofthe employees in the other voting group, the Regional Directorconducting the elections is instructed to issue a certification ofrepresentatives to the labor organization selected by the employeesin each of these groups, which the Board, under such circumstances,finds to be separate units appropriate for the purposes of collectivebargaining. In the event that the employees in either or both of thesevoting groups do not select any labor organization, the Regional Di-rector conducting the elections herein is instructed to issue a certificateof results of election with respect to such voting group or groups.[Text of Direction of Elections omitted from publication in thisvolume.]PABCO PRODUCTS, INC.andLOCAL68,INTERNATIONAL UNION OF OPERAT-ING ENGINEERS, AFL, PETITIONER.Case No. 4-R61-17,01.Novem-ber13,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Eugene M. Levine, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.101 NLRB No. 88. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Petitioner demanded recognition of the Employer as bar-gaining representative by letter dated August 14, 1952, and the peti-tion herein was filed with the Board on August 25, 1952.The Em-ployer and Intervenors, International Brotherhood of Pulp, Sulphite,and Paper Mill Workers, and its Local 702, AFL, are parties to a col-lective-bargaining agreement covering the Employer's production andmaintenance employees for the term October 15, 1950, to October 14,1953, and automatically renewable each year thereafter in the ab-sence of prior notice by either party to change the contract.'TheIntervenors claim that this contract is a bar to the petition.We do not agree with Intervenors' contention. In the absence ofcustom in the industry, a contract is presumed to be of reasonable du-ration and therefore a bar to a representation petition only duringthe first 2 years of its existence.Although evidence was introduced tothe effect that other employers in the area had executed collective-bar-gaining agreements for a term of over 2 years, these employers are notengaged in the same industry as the Employer in this case. In thesecircumstances, we believe that the Intervenors have failed to demon-strate a custom of 3-year contracts sufficient to rebut the presumptionthat such contracts are of unreasonable duration.Accordingly, thecontract in question does not bar a present determination of represent-fttives.2We find, therefore, that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner wishes to sever a unit of steam plant operatorsfrom the existing unit of employees at the Employer's Metuchen, NewJersey, plant.The Intervenors oppose the severance of these em-ployees, and the Employer, although indicating it prefers to have onlyone union at its plant, takes no position.1 Section XXVII,entitled"Duration of Agreement,"reads In part as follows :ThisAgreement shall be effective October 15,1950, and continue In full force andeffect up to and includingOctober 14, 1953.TheAgreement shall be consideredrenewed from yearto year thereafter between therespective parties unless eitherpartyhereto shallgive written notice to the otherof its desire to change,modify,or cancel the same sixty(60) days prior to the expiration, provided, however, thateither party may reopensixty (60) days priorto October 15, 1951and/or sixty(60) days priorto October 1952 for the soleand only purposeof submittingproposedchange orchanges Inthe straight time hourlyrate columnof Appendix A.3InterstateBrickCo., 91 NLRB1428 ;ParaffineCompanies,Inc.,85 NLRB 325.The Intervenors also contend(1) thateven if the Board finds that the contract is abar for only a 2-year period,the contract,nevertheless,is automaticallyrenewed at theend of the 2-year period,and (2)that the petitionwas nottimely filed with respect tothe automatic renewal date becauseitwas not filed within 10daysof thedemand forrecognition.SeeGeneral Electric X-Ray Corporation,67 NLRB 997.As the contract clearly is for a term of 3 years (see footnote1, supra),we rejectIntervenors'first contentionas being without merit. In view of this determination, theGeneral ElectricX-Rayproblem posed In Intervenors' secondcontentionIs not here involved.In the instant case it is sufficientthat the petition was timely filed with respect to theend ofthe secondyearof the contract. PABCO PRODUCTS,INC.283The steam plant, located in a building in the center of the Employ-er's plant and completely separate from the other buildings,generatessteam for the Employer's manufacturing operations.Four steamplant operators and one lead steam plant operators licensed by theState of New Jersey tooperate steam-heating equipment, work in theplant three shifts a day, 7 daysa week, in such a manner that there arealways two men on the day shift, and one employee on each nightshift.These employees operate and maintain the steam plant boilerand auxiliary equipment, observe feed water safety precautions, makemechanical boiler repairs, and generally follow New Jersey State re-quirements for proper operation and condition.In addition to the above duties in the steam plant itself, the em-,ployee who happens to be the second employee on the day shift takescare of two water wells located on the plant property, cooling towersfor the plant, and occasionally performs maintenance work on asphalt-heating equipment.However, this employee spends only 10 percentof his working time in this outside work.On a few occasions, thisemployee also does maintenance work on steam hammers throughoutthe plant.Occasionally, work in the steam plant,such as summeroverhaulingof boilers,has been performed by maintenanceemployees.Also,approximately 5 percent of the mechanicalboiler repairs have beeneffected bymaintenance mechanic.It is clear that the steam plant operatorsare adistinct homogeneousand functionally coherent group of a type which the Board has fre-quently accorded the right to sever from a broader unit.The factthat the steam operatingengineersoccasionally work on equipmentlocated outside the steam plant does not destroy this distinctive com-munity of interest'Moreover, contrary to Intervenors' contention,the record fails to reveal an integration of the powerhouse employeeswith the productionprocesses sufficientto render the requested unitinappropriate.Accordingly, we find that the steam operating en-gineers may, if they so desire, constitutea separatebargaining unitsand we shall direct an election in the following voting group : Allsteam operating engineers at the Employer'sMetuchen,New Jersey,steam plant, including the leadsteam operating engineer,but exclud.ing supervisors as defined in the Act.However, we shall make no final unit determination at this time,but shall first ascertain the desires of these employeesas expressed inthe election hereinafter directed. If a majority vote for the Peti-tioner, they will be taken to have indicated that they desire to consti-I The parties stipulated that this employee is not a supervisor as defined in the Act.4SeeWestinghouse Electric Corporation,85 NLRB 1519.5Blatz Brewing Company,94 NLRB 1277;Collins Manufacturing Company,81 NLRB 267. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDtute a separate appropriate unit, and the Regional Director conductingthe election directed herein is instructed to issue a certification ofrepresentatives to the Petitioner for the unit described above, whichthe Board, under such circumstances, finds to be appropriate for pur-poses of collective bargaining. In the event a majority vote for theIntervenors, they may continue to be represented as a part of theexisting production and maintenance unit and the Regional Directorwill issue a certification of results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]BRIGGSMANUFACTURING COMPANYandINTERNATIONALUNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA, UAW-CIO, PETITIONER.Case No. 7-RC-1659.November 13, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Emil C. Farkas, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.:'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affectingcommerce existsconcerningthe representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit of all office and clericalemployees at the Employer's Mack Avenue plant in Detroit, Michigan.The Employer contends that only a multiplant unit, includingemployees at all its Detroit plants, is appropriate.The Employer, a manufacturer of automobile bodies and parts andplumbing fixtures, has its general offices, eight plants, and a garage in'The Petitioner's request for oral argument is hereby denied,as the record and briefs,in our opinion,adequately set forththe issues and the positionsof theparties.101 NLRB No. 68.